786 F.2d 1166
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JANET PITT, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
85-3305
United States Court of Appeals, Sixth Circuit.
2/11/86

S.D.Ohio
AFFIRMED
On Appeal from the United States District Court for the Southern District of Ohio
Before:  ENGEL, KENNEDY and RYAN, Circuit Judges.
PER CURIAM.


1
Claimant Janet Pitt appeals from the district court judgment denying her request that the Secretary's denial of benefits be reversed.  Ms. Pitt contends that the district court erred in concluding that the Secretary's final decision denying her application for Social Security disability insurance benefits is supported by substantial evidence.


2
Ms. Pitt was born June 19, 1943, and was thirty-nine years old at the time of her hearing.  She has a high school education.  Her past relevant work includes experience as a machine operator, feeder and sorter, hostess attendant, sales clerk, and waitress.  The last date on which Ms. Pitt worked was in February of 1980 when she worked as a mail sorting machine operator.


3
On February 22, 1982, Ms. Pitt filed concurrent applications for disability insurance benefits and supplemental security income alleging that she became disabled on February 1, 1980, as a result of psychological impairment, inter-cranial aneurysm, curvature of the spine, and problems with her heart, legs, and nerves.  These applications were denied, both initially and upon reconsideration.  Thereafter, a hearing was held before an administrative law judge who gave a favorable decision on the application for supplemental security income but denied Ms. Pitt's claim for disability insurance benefits.  Ms. Pitt then requested review of the decision insofar as it related to the claim for disability insurance benefits only.  The Appeals Council declined to review the decision by letter dated September 7, 1983.


4
On April 6, 1984, Ms. Pitt brought an action in the United States District Court for the Southern District of Ohio, and on February 20, 1985, Judge Duncan affirmed the Secretary's denial of disability insurance benefits, finding the Secretary's decision to be supported by substantial evidence.  This appeal followed.


5
On appeal, Ms. Pitt contends only that the district court erred in finding that there was substantial evidence to support the Secretary's denial of disability insurance benefits.  Ms. Pitt argues that both the ALJ and the Secretary erroneously concluded that her disability did not begin until December of 1982.  According to Ms. Pitt, when the evidence is viewed as a whole, the facts prove that her disability began on or before March 31, 1982, thus entitling her to disability insurance benefits within the meaning of the Act.


6
For the reasons set forth in the opinion of United States District Judge Robert M. Duncan, filed in the district court on February 20, 1985, the judgment of the district court is AFFIRMED.